UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1892


ALI SWINTON,

                Plaintiff - Appellant,

          v.

MS. BETTYE GUM; MS. DESIREE ALLEN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:12-cv-01587-CMC)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ali Swinton, Appellant Pro Se.         Frank Barnwell McMaster,
TOMPKINS & MCMASTER, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ali     Swinton     appeals       the   district     court’s       order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983       (2006)    complaint.       We    have

reviewed the record and find no reversible error.                    Accordingly,

we   affirm     for    the    reasons   stated        by   the   district      court.

Swinton v. Gum, No. 3:12-cv-01587-CMC (D.S.C. June 21, 2013).

We   dispense       with   oral   argument      because    the   facts   and     legal

contentions     are    adequately     presented       in   the   materials     before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            2